In an action, inter alia, to recover damages for breach of contract and fraud, the defendants appeal from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered October 14, 1999, as denied, as premature, their motion for summary judgment dismissing the complaint insofar as asserted against the defendant Geeta Chowdhary, and for summary judgment *352dismissing the first, third, and fourth causes of action insofar as asserted against the defendants Metropolitan Life Insurance Company and MetraHealth Insurance Company.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied, as premature, the defendants’ motion for summary judgment on the ground that the defendants failed to comply with court-ordered discovery (see, Hill v Douglas Elliman-Gibbons & Ives, 269 AD2d 117; Esposito v Metropolitan Transp. Auth., 264 AD2d 370; Colicchio v Port Auth., 246 AD2d 464; Lewis v Agency Rent-A-Car, 168 AD2d 435). Ritter, J. P., S. Miller, Goldstein and Smith, JJ., concur.